Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 21-24, in the reply filed on February 25, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 8-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on June 5, 2020.  These drawings are acceptable.

Claim Objections
Claim 4 is objected to because of the following informalities:   
Claim 4
	line 1, the word “be” should be deleted.

	Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-7 and 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 2-12, recite:
“forming an electrolyte solution comprising a lithium salt, a solvent, 
and an additive selected from the group consisting of lithium nitrate (“LiNO3”), adiponitrile, fluoroethylene carbonate, vinylene carbonate, vinylethylene carbonate, phenylethylene carbonate, trifluoromethyl propylene carbonate, allyl methyl carbonate, chloroethylene carbonate, succinic anhydride, maleic anhydride, phthalic anhydride, methyl benzoate, bromobutyrolactone, methyl chloroformate, vinyl acetate, ethylene sulfite, propane sultone, propene sultone, butane sultone, propylene sulfite, butylene sulfite, dimethyl sulfite, diethyl sulfite, glycolide, dimethyl glycolide, tetramethyl glycolide, N-acetyl caprolactam, succinimide, 2-vinylpyridine, 2-cyanofuran, methyl cinnamate, and vinyl ethylene sulfite;
electroplating lithium on a substrate; and 
forming a protective layer on the electroplated lithium”.

	It is unclear from the claim language what the relationship is between the forming an electrolyte solution and the electroplating steps. The electroplating step does not use the electrolyte solution that is formed.

Claim 4
	line 9, “the organic solvent” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. 

Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 9, the words “may be selected” is indefinite. 

	lines 9-10, recite “the organic solvent may be selected from ether-based organic solvents or combinations thereof”.
	It is unclear from the claim language what the “combinations thereof” are when there is only one species recited.

Claim 5
	lines 1-2, recite “removing the deposited lithium metal”.
	It is unclear from the claim language if the deposited lithium metal is removed from the substrate before forming the protective layer on the electroplated lithium.

Claim 6
	line 1, “the cathode” lacks antecedent basis. 
Antecedent basis must be laid for each recited element in a claim, typically, by 

introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 1, it appears that “the cathode” is the same as the substrate recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

	line 2, “the cell” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 7
	line 1, “the lithium cations” lack antecedent basis.

Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. 
Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 
1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 1, “the cathode” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

line 1, it appears that “the cathode” is the same as the substrate recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

	line 2, it appears that the “depositing lithium metal” is the same as the electroplating 

lithium recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

Claim 21
	line 2, it appears that the “electroplating” is the same as the electroplating recited in claim 1, line 11. However, the claim language is unclear as to whether it is. 
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3, it appears that “a copper foil” is further limiting the substrate recited in claim 1, line 11. However, the claim language is unclear as to whether it is. If not, then what is their relationship.

	line 5, it appears that “a copper foil” is the same as the copper foil recited in claim 21, line 3. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 5, it appears that the “lithium metal” is the same as the lithium recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

line 5, it appears that “the copper foil” is further limiting the substrate recited in claim 1, line 11. However, the claim language is unclear as to whether it is. If not, then what is their relationship.

	line 6, the word “it” is indefinite.

Claim 22
	lines 1-2, “the lithium metal coated copper foil” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 2, “the lithium metal coated copper foil roller” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent 

mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 23
	lines 1-2, “the lithium metal coated copper foil” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 
See also claim 24, line 2.

	line 2, “the lithium metal coated copper foil roller” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent 
mention of an element is to be modified by the definite article “the”, “said” or “the said,” 

thereby making the latter mention(s) of the element unequivocally referable to its earlier 
recitation. 
	See also claim 24, lines 1-2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2019/0190005 A1) in view of Hoffmann (US Patent No. 3,953,234).
	Regarding claim 1, Lee teaches a method of producing lithium comprising: 
• forming lithium on a substrate (= a lithium metal thin film (thickness: about 40 µm) formed on a copper (Cu) foil); and
• forming a protective layer on the electroplated lithium (= the protective layer forming composition was coated to a thickness of about 2 µm on a lithium metal thin film (thickness: about 40 µm)) [page 13, [0187]].
The method of Lee differs from the instant invention because Lee does not disclose the following:

	a.	Forming an electrolyte solution comprising a lithium salt, a solvent, and an additive selected from the group consisting of lithium nitrate (“LiNO3”), adiponitrile, fluoroethylene carbonate, vinylene carbonate, vinylethylene carbonate, phenylethylene carbonate, trifluoromethyl propylene carbonate, allyl methyl carbonate, chloroethylene carbonate, succinic anhydride, maleic anhydride, phthalic anhydride, methyl benzoate, bromobutyrolactone, methyl chloroformate, vinyl acetate, ethylene sulfite, propane sultone, propene sultone, butane sultone, propylene sulfite, butylene sulfite, dimethyl sulfite, diethyl sulfite, glycolide, dimethyl glycolide, tetramethyl glycolide, N-acetyl caprolactam, succinimide, 2-vinylpyridine, 2-cyanofuran, methyl cinnamate, and vinyl ethylene sulfite.
b.	Wherein forming of the lithium is by electroplating lithium.
	Lee teaches a lithium metal thin film (thickness: about 40 µm) formed on a copper (Cu) foil (page 13, [0187]).
	Hoffmann teaches the electroplating of alkali metals (col. 2, lines 32-34). There is provided a solvent-electrolyte solution of mixture for electrochemical cells which promotes the high plating efficiency of sodium and lithium metals (col. 2, line 66 to col. 3, line 4).
In substantially the same manner as in the foregoing examples lithium bromide, lithium thiocyanate, LiSCN, lithium hexafluorophosphate, LiPF6, lithium hexafluoroarsenate, LiAsF6, lithium hexafluorosilicate, LiSiF6, lithium dicyanamide, LiN(CN)2, and lithium tricyanomethide, 
LiC(CN)3, each in SO2-saturated solution with one or more of dimethyl sulfite, ethylene carbonate, propylene carbonate, dimethyl carbonate, ethylene sulfite and acetonitrile are electrolyzed to give high % lithium Plating Efficiencies over a wide range of current density. The corresponding sodium salts of the electrolytes of Examples 1-8 may also be employed to obtain 
substantially the same high % sodium Plating Efficiencies (col. 10, lines 45-58).

It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the method described by Lee by forming an electrolyte solution comprising a lithium salt, a solvent, and an additive selected from the group consisting of lithium nitrate (“LiNO3”), adiponitrile, fluoroethylene carbonate, vinylene carbonate, vinylethylene carbonate, phenylethylene carbonate, trifluoromethyl propylene carbonate, allyl methyl carbonate, chloroethylene carbonate, succinic anhydride, maleic anhydride, phthalic anhydride, methyl benzoate, bromobutyrolactone, methyl chloroformate, vinyl acetate, ethylene sulfite, propane sultone, propene sultone, butane sultone, propylene sulfite, butylene sulfite, dimethyl sulfite, diethyl sulfite, glycolide, dimethyl glycolide, tetramethyl glycolide, N-acetyl caprolactam, succinimide, 2-vinylpyridine, 2-cyanofuran, methyl cinnamate, and vinyl ethylene sulfite because electrolyzing a SO2-saturated solution comprising lithium hexafluorophosphate, LiPF6, or lithium hexafluoroarsenate, LiAsF6, (= a lithium salt), ethylene sulfite (= an additive) and acetonitrile (= a solvent) gives a high % lithium plating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 2, Hoffman teaches wherein the additive has a concentration in the electrolyte solution of 0.1 to 1.0 M (= from about 0.01 to 5.0, preferably 0.1 to 2.0, molar solution of the salt) [col. 5, lines 58-59].

	Regarding claim 3, Lee teaches wherein the protective layer is a polymeric protective layer (= the ion-conductive oligomer coating layer) [page 13, [0187]].
	Regarding claim 4, Hoffmann teaches wherein the lithium salt is be selected from the group consisting of lithium bis(fluorosulfonyl)imide (“LiFSI”), lithium bis(trifluoromethanesulfonyl)imide (“LiTFSI”), lithium bis(pentafluoroethanesulfonyl)imide (“LiBETI”), lithium hexafluorophosphate (“LiPF6”), lithium hexafluoroarsenate (“LiAsF6”), lithium perchlorate (“LiClO4”), lithium tetrafluoroborate (“LiBF4”), lithium bis(oxalate)borate (“LiBOB”), lithium difluoro(oxalate)borate (“LiDFOB”), lithium bis(fluoromalonato)borate (“LiBFMB”), lithium tetracyanoborate (“LiTCB”), lithium dicyanotriazolate (“LiDCTA”), lithium dicyano-trifluoromethyl-imidazole (“LiTDI”), and lithium dicyano-pentafluoroethyl-imidazole (“LiPDI”) or combinations thereof (= lithium hexafluorophosphate, LiPF6, or lithium hexafluoroarsenate, LiAsF6) [col. 10, lines 47-48]], and the organic solvent may be selected from ether-based organic solvents or combinations thereof (= monoethers and polyethers) [col. 5, lines 30-38].
	Regarding claim 7, Hoffmann teaches wherein reducing the lithium cations at the cathode and depositing lithium metal are at a temperature of 15-80°C (= 22oC) [col. 8, line 39].
 
II.	Claims 5-6 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2019/0190005 A1) in view of Hoffmann (US Patent No. 3,953,234) as applied to claims 1-4 and 7 above, and further in view of Suzuki et al. (US Patent Application Publication No. 2016/0315313 A1) and as evidenced by Oguro (US Patent Application Publication No. 2013/0071755 A1).

	Lee and Hoffmann are as applied above and incorporated herein.
	Regarding claim 5, the method of Lee differs from the instant invention because Lee does not disclose removing the deposited lithium metal.
	Lee teaches that a lithium metal thin film (thickness: about 40 µm) formed on a copper (Cu) foil (page 13, [0187]).
	Like Lee, Suzuki teaches method for preparing an anode for lithium batteries (page 1, [0002]).
Here, FIG. 5 is a schematic drawing to outline the treatment to form the structure 11 by laminating the conductive material layer 14 on a substrate by electroplating treatment. As shown in FIG. 5, the structure 11 can be formed in a roll-to-roll process wherein a metal substrate made of metallic foil 51, etc. (metal substrate film) is passed through a treating tank containing an electroplating solution while being conveyed in a horizontal direction with conveying rollers to apply the electroplating treatment (page 4, [0056]).

	More specifically, the treatment apparatus shown in the schematic drawing of FIG. 5 comprises a pre-treatment tank 60, an electroplating treatment tank 70A and a post-treatment tank 80. Symbol 52 indicates a cathode power supply roller and symbol 53 indicates a nip roller. The metal substrate film 51 made of metallic foil, etc. is conveyed in the horizontal direction and passed through each of the treatment tanks, so that treatments are applied (page 4, [0058]). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Lee by removing the deposited lithium metal because a roll-to-roll process applies an electroplating treatment to a copper foil.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Furthermore, it is within the level of ordinary skill in the art to operate a process continuously (MPEP § 2144.04(V)(E)).
	Regarding claim 6, Lee teaches wherein the cathode comprises a metallic foil (= a copper (Cu) foil) [page 13, [0187]].
The method of Lee differs from the instant invention because Lee does not disclose further removing a lithium-coated metallic foil from the cell.
Lee teaches that a lithium metal thin film (thickness: about 40 µm) formed on a copper (Cu) foil (page 13, [0187]).
	Like Lee, Suzuki teaches method for preparing an anode for lithium batteries (page 1, [0002]).
Here, FIG. 5 is a schematic drawing to outline the treatment to form the structure 11 by laminating the conductive material layer 14 on a substrate by electroplating treatment. As shown in FIG. 5, the structure 11 can be formed in a roll-to-roll process wherein a metal substrate made of metallic foil 51, etc. (metal substrate film) is passed through a treating tank containing an electroplating solution while being conveyed in a horizontal direction with conveying rollers to apply the electroplating treatment (page 4, [0056]).

	More specifically, the treatment apparatus shown in the schematic drawing of FIG. 5 comprises a pre-treatment tank 60, an electroplating treatment tank 70A and a post-treatment tank 80. Symbol 52 indicates a cathode power supply roller and symbol 53 indicates a nip roller. The metal substrate film 51 made of metallic foil, etc. is conveyed in the horizontal direction and passed through each of the treatment tanks, so that treatments are applied (page 4, [0058]). 

	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the method described by Lee by removing a lithium-coated metallic foil from the cell because a roll-to-roll process applies an electroplating treatment to a copper foil.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Furthermore, it is within the level of ordinary skill in the art to operate a process continuously (MPEP § 2144.04(V)(E)).
	Regarding claim 21, Hoffmann teaches wherein the electrolyte solution has an anode disposed therein (= the anode will be constructed of the metal to be deposited, alone or supported on a conducting base such as the aforementioned materials) [col. 3, lines 22-25].
	Suzuki teaches wherein the electrolyte solution has an anode disposed therein (= using a lithium electrode as a counter electrode) [page 7, [0096]].
The Suzuki combination teaches wherein electroplating comprises: rolling a copper foil from a copper foil roller through the electrolyte solution to a lithium coated copper foil roller; reducing lithium cations at a copper foil and depositing lithium metal on the copper foil as it passes through an electroplating region within the electrolyte solution at a temperature, forming lithium coated copper foil (= where Suzuki teaches a roll-to-roll process for the 

electroplating treatment of a copper foil by using the electroplating apparatus shown in Fig. 5) [page 4, [0056] and [0058]; and page 6, [0094]].
Hoffmann teaches the electrolyte solution at a temperature of 15-80°C (= at 22oC) [col. 
8, line 39].
	Regarding claim 22, Suzuki teaches rolling the lithium metal coated copper foil about the lithium metal coated copper foil roller (= a roll-to-roll process) [page 4, [0056]].
	Oguro is evidence that a roll-to-roll process comprises a take-up reel 6B for an electrolytically plated copper foil (page 4, {0075]).

III.	Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2019/0190005 A1) in view of Hoffmann (US Patent No. 3,953,234) as applied to claims 1-4 and 7 above, and further in view of Suzuki et al. (US Patent Application Publication No. 2016/0315313 A1) and as evidenced by Oguro (US Patent Application Publication No. 2013/0071755 A1) as applied to claims 5-6 and 21-22 above, and further in view of Swonger et al. (US Patent Application Publication No. 2016/0351889 A1).
	Lee, Hoffmann, Suzuki and Oguro are as applied above and incorporated herein.
	Regarding claim 23, the method of Lee differs from the instant invention because Lee does not disclose wherein a spacing film is co-rolled with the lithium metal coated copper foil about the lithium metal coated copper foil roller.
	Swonger teaches that:
In another embodiment, lithium metal produced from a lithium ion containing electrolyte is directly coated onto a strip of material and is then converted to a lithium compound using a continuous 

strip coating system as shown in FIG. 8. The roll of film to be coated is loaded onto payoff reel 46 with tension clutch 9. The film is thread under strip guide 40 and onto takeup reel 96. Polypropylene film 95 can also be threaded onto takeup reel 96 if desired to separate each layer of film. Tension clutch 92 controls the tension. Catholyte 33 is loaded into cavity above lithium ion conductive glass-ceramic (LiC-GC) plates 39. Platform 47 is raised to submerse guide/film 40/46 in catholyte 33. Variable speed drive 2 controls film speed through the bath. DC voltage applied to the conductive housing of cell base 32 and the rotary contactors 71 at payoff and takeup reels. The energized strip is the cathode and cell base 32 is the anode. The film is processed through a bath at a controlled speed and voltage profile in order to coat film with high purity lithium metal at a desired thickness and morphology (page 10, [0118]).

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the method described by Lee with wherein a spacing film is co-rolled with the lithium metal coated copper foil about the lithium metal coated copper foil roller because threading a polypropylene film onto a takeup reel separates each layer of film.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 24, Suzuki teaches wherein prior to rolling about the lithium metal coated copper foil roller, the lithium metal coated copper foil passes through a dryer (= further, it is possible to provide a drying treatment tank to apply drying treatment posterior to the post-treatment tank 80) [page 5, [0065]].

	The method of Lee differs from the instant invention because Lee does not disclose
wherein prior to rolling about the lithium metal coated copper foil roller, the lithium metal coated copper foil passes through a washer.
Suzuki teaches that incidentally, it is possible to provide a water washing treatment tank to apply water washing treatment or a roller or an air nozzle, etc. for draining off liquid between each of the treatment tanks 60, 70A and 80 (page 5, [0065]).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the method described by Lee with wherein prior to rolling about the lithium metal coated copper foil roller, the lithium metal coated copper foil passes through a washer because the repetition of the water washing step to provide the same results, or simply to wash, is well within the skill of one having ordinary skill in the art. The concept of duplication is not patentable. St. Regis Paper Co. v. Bemis Co. Inc., 193 USPQ 8, 11 (7th Cir. 1977). While this decision relates to the duplication of parts, there is no reason why such duplication cannot be extended to a process step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 11, 2022